﻿I should first like to extend to Ambassador Shihabi of Saudi Arabia the warmest congratulations of the delegation of Mali on his election to the presidency of the General Assembly at its forty-sixth session. His abilities and the wealth of experience he has gained from his long diplomatic service to his country, Saudi Arabia, which enjoys grant prestige internationally, guarantee the successful outcome of our work. 
My delegation is particularly pleased by this choice because our two countries have had good relations for centuries - reflected, for example, in the pilgrimage to Mecca of Mali's Emperor Kankou Moussa in 1324. Let me assure the President of my delegation's full cooperation with him as he performs the important functions entrusted to him by the Assembly.
My delegation also extends its congratulations to Mr. Guido de Marco, who led the work of the forty-fifth session with wisdom and efficiency. I take this opportunity also to pay a well-deserved tribute to Mr. Javier Peres de Cuellar, the Secretary-General, who has strengthened the Organisation's role with devotion, farsightedness and perspicacity.
The admission of a new Member is always an important step towards the Organisation's universality. My delegation therefore welcomes the Democratic People's Republic of Korea, the Republic of Korea, the Republic of the Marshall Islands, the Federated States of Micronesia, the Republic of Estonia, the Republic of Latvia and the Republic of Lithuania.
As the second millennium draws to a close the world is undergoing profound changes. The cold war, which led the major Powers to sink vast sums into the race for weapons of mass destruction, is now over. In my delegation's view, the disappearance of the blocs created by the cold war should make it possible to put greater emphasis on new areas of common interest and new relations of cooperation with developing countries. In Africa the changes have taken the form of the fall of dictatorships based on monolithic systems that stifled the deep-seated and legitimate aspirations of peoples to freedom and justice and impeded all economic and social development.
The country I have the signal honour of representing here has not been unaffected by the struggle to acquire fundamental freedoms. The people of Mali rose up against a greedy and incompetent dictatorial regime that had plunged the country into poverty. The youth of Mali, its women and Its democratic forces, both civilian and military, paid heavily to bring an and to 23 years of repression, corruption, social Injustice and waste. Since the people's uprising of March 1991, Mali has bean led by a Transitional Committee of Popular Safety and a Transitional Government, which have launched the country on a process, on the one hand, of establishing a pluralistic democracy and a state of law and, on the other, of reorganising and restoring our economy with a view to achieving greater social justice.
From 29 July to 12 August this year a national conference was held at Bamako which brought together all the country's vital forces and socio-political tendencies. That conference, which was marked by a fruitful and open debate on the country's future, adopted a draft constitution that established the foundations for true democracy based on scrupulous respect for human rights, the multi-party system and separation of powers, as well as on affective participation by the people in their own development and management of their affairs through regional collectives. Furthermore, to buttress the state of law the Transitional Committee and the Government decided that Mali should ratify the United Nations Convention against Torture and Other Cruel, Inhuman or Degrading Treatment or Punishment and to abolish the State Security Court, which was a special tribunal established and used for evil ends by the former regime.
Since June 1990 a state of crisis has existed in the northern regions of the country. An uprising by young Tuaregs has created an atmosphere of
Insecurity in that part of the country. Despite the Agreement signed in January 1991, some  of the fighters are continuing the confrontation. Defenceless villages have been the targets of regular attacks by armed groups, who plunder shops, set fire to administrative offices, steal cattle, seize vehicles and run away. Disturbed by this situation, Western non-governmental organisations that were assisting us in our struggle against, poverty have left northern Mali.
Notwithstanding such actions, the Government of Mali is patiently seeking a negotiated democratic solution to the crisis. Thus, a conference on the problem in the north has been announced for mid-November at Timbuctoo. The Transitional Committee and Government are in contact with various factions of the Tuareg Movement, in an attempt to encourage them to participate constructively in the peace meeting at Timbuctoo.
Our draft convention adopted at the National Conference provides for institutions that will guarantee fruitful decentralisation, by which the people will be able to administer themselves through their elected representatives in village councils and regional factions and assemblies.
We are seeking a democratic solution to the crisis because of our convictions and because the state of law we wish to achieve in Mali compels us to do so. Hence, we appeal to all States that can exert any influence on the Tuareg youth movements to help us solve this problem so that we may all work together to achieve the economic and social development so needed in all parts of Mali-
Soviet-American rapprochement has been accelerated. The changes taking place in the Soviet Union and other Eastern European countries and the dissolving of the Warsaw Pact have significantly contributed to creating an atmosphere of trust between former adversaries. The atmosphere of mutual
understanding and trust that now prevails in the world enabled the great Powers to cooperate in the Security Council to put an end to Iraq's occupation of Kuwait. On that, occasion the United nations diligently and effectively Implemented the resolutions of the Security Council. We truly welcome that. We would hope that the Organisation will be able to act in a similar manner vis-à-vis all the resolutions adopted by the Council so that the International community may stop giving the impression that it is following a double standard.
Now that the Gulf War is over, we must deal with the situation prevailing in the Middle East. Israel continues to pursue its policy of establishing settlements in the occupied Arab territories, and the tragedy of the people of Palestine is still with us. He therefore hope that the current initiatives to convene a peace conference on the Middle East will lead to a comprehensive settlement that will recognise the inalienable rights of the Palestinian people and guarantee security for all States in the region, in keeping with the relevant resolutions of the Organization.
In Africa, where colonization has ended, apartheid, this crime against humanity, still has not been eradicated from the continent. True, the fierce struggle of the South African people, international pressures and the initiatives undertaken by President De Klerk have brought about some improvement in the political situation in that country. Yet the overwhelming majority of the people of South Africa still has no right to vote, to determine its fate or freely to choose its leaders. The tribal violence, fomented and supported by certain backward looking forces, is continuing to bring sorrow to the country. My delegation feels that a total lifting of the economic sanctions is premature, and we urge the international community to continue its pressure on the South African Government in order to ensure that the process now under way leads to the complete dismantling of apartheid and the establishment of a democratic and multiracial society. 
In Angola, the signing of the cease-fire agreements, the establishment of a multi-party system, and negotiations between the various parties to the conflict have opened the way to a new era of peace in that country. He express the hope that the people, so long traumatized by war, nay at last be able to devote themselves to the country's reconstruction and development. We also hope that peace and fraternal concord can be quickly achieved in Mozambique, and we must all work towards that end.
As for Namibia, which acceded to independence under United Nations auspices, it remains deprived of Halvis Bay, its only deep-water port. We support the negotiations now under way between the Governments of Namibia and South Africa with a view to reintegrating that entity into Namibian territory.
In Western Sahara, the forthcoming referendum on self-determination, under United Nations auspices, cannot but raise hopes that that part of Africa will soon have lasting peace, an element indispensable to the subregion's development.
We welcome too the remarkable progress made in Liberia along the road to peace and national reconciliation, under the aegis of the Economic Community of West African States.
With regard to the Horn of Africa, my delegation urges the Ethiopian authorities to continue their dialogue with a view to strengthening peace in that country, and we appeal to the groups fighting in Somalia to respect the terms of the agreements signed at Djibouti last January.
In Cambodia, the establishment of a Supreme National Council, headed by Prince Norodom Sihanouk, has created new prospects for peace. The continuation of that salutary process and the success of the peace negotiations will surely lead to the organization of free elections that will put an end to the Cambodian people's long years of suffering.
On the Korean peninsula, my country, which has diplomatic relations with both Koreas, hopes that their admission to membership in the United Nations will be a prelude to their peaceful reunification.
Mali would encourage the communities of Cyprus to continue the negotiations begun under the auspices of the Secretary-General of the United Nations.
On disarmament, the easing of tensions in international relations has contributed to the conclusion of numerous agreements in recent years. The signing last July in Moscow of the Strategic Arms Limitations Talks (SALT) agreements, which had been the subject of rather difficult negotiations for decades, encourages our belief that the world is moving towards an era of peace.
New States have added their signatures to the Treaty on the Non-Proliferation of Nuclear Weapons; the work on a total ban on chemical weapons has produced encouraging results; and the United States Government has recently taken a position in favour of the elimination of short- and intermediate-range missiles. All of this creates an atmosphere of trust, which is a prelude to real disarmament.
In this respect, Mali welcomes the announcement made on 27 September 1991 by President George Bush of measures taken unilaterally by the United States concerning nuclear arms and nuclear forces and we also welcome the response by President Gorbachev to these initiatives. My delegation believes that this political will can come to completion only if it is accompanied by the allocation to the development needs of the poorer countries of the resources thus made available.
I cannot talk about international relations without mentioning with a sense of anguish the serious economic crisis that affects the developing countries in particular. The burden of foreign debt, the drop in export earnings, the inadequacy of the resources devoted to development - all of this has worsened socio-economic conditions in many countries.
The debt of developing countries, entered into under conditions that did not take into account the interests and concerns of most of the people, has now exceeded $1.2 trillion and it is one of the major obstacles to the success of economic reform programmes, structural adjustment and recovery of growth in those countries. So far, approaches taken to finding a solution to the serious problem of debt, although encouraging in some respects, have come far from meeting the real economic concerns of the developing countries.
Seeking a solution for the developing countries' external-debt problem requires greater solidarity within the international community and shared responsibility between creditors and debtors. The growth objectives of the developing countries must also be taken into account.
In this regard, my delegation would support the proposal, contained in the annual report of the Secretary-General, that an international conference on the financing of development should be convened. The international community must also pay special attention to the implementation of the Paris Declaration and the Programme of Action for the Least Developed Countries for the 1990s, adopted by the Second United Nations Conference in Paris in 1990.
Appropriate action must be taken urgently, at the international level, to ensure remunerative prices for commodities and to dismantle tariff and non-tariff barriers that hamper the exports of the developing countries. My delegation hopes that current negotiations under the General Agreement on Tariffs and Trade (GATT) and the holding of the forthcoming session of the United Rations Conference on Trade and Development (UHCTAD) will yield positive results.
In Africa, despite the laudable efforts made by the African Governments in implementing structural-adjustment programmes, the economic situation and living conditions are becoming increasingly difficult. The United Nations Programme of Action for African Economic Recovery, 1986-1990, which had raised great hopes, did not, unfortunately, meet the legitimate concerns of the people and leaders of African countries for growth and viable economic and social development. He would urgently appeal to the international community for urgent and appropriate action towards the adoption of a consistent programme of cooperation for the development of Africa for the 1990s. In this connection, my delegation welcomes the initiative of the Japanese Government for convening a summit conference on development in Africa in 1993.
The determination of the African countries to emerge from economic stagnation is expressed in their firm resolve to build viable economic structures of integration. The recent signing, in Abuja, Nigeria, of the treaty establishing the African Economic Community is an excellent example of this.
Sustained economic and social development cannot be achieved unless there is a healthy environment. Mali, victim of drought and desertification, has to work within the constraints of a rather difficult environment in carrying out its various development projects and programmes. Thus, my country attaches great importance to the success of the United Nations Conference on Environment and Development to be held in Brazil in 1992.
Mali, in January 1991, played host to the Pan-African conference on environment and lasting development. Now Mali reaffirms its adherence to the Bamako Convention banning the importation of waste into Africa, and the Bamako commitment, which defines Africa's five main priorities in environmental matters.
The World Summit for Children, held in 1990, enabled the international community to set new goals as it works to improve the living conditions of children throughout the world. Mali co-chaired the World Summit for Children and wishes to reaffirm its devotion to the cause of children as3 its commitment to accord priority status to the implementation of the Declaration and Programme of Action issued at the Summit.
The democratic opening up begun in most developing countries and the economic liberalisation which has resulted there from need constant support from the international community. Young democracies deserve support, individually and collectively, for there can be no true democracy without development.
Qualitative changes in my country last March exposed the economic crimes of the old regime. Those who supported that regime, using secret banking arrangements, shifted great amounts of capital abroad, capital that, if repatriated, could help to solve some of our financial difficulties.
We can see how the single party covered up its criminal practices. In a country where children die of diarrhoea and other everyday illnesses, where school-aged children do not go to school for lack of money, a gang of crooks diverted billions of CFA francs into foreign banks. The Transitional Committee for the Safety of the People (CTSP) and the Government of Mali are firmly resolved to bring them to justice, in keeping with the rule of law and with international norms. We shall bring to justice all those who, by abusing their power, have led to bloodshed among our people and all those who have perpetrated economic crimes.
Here, we would appeal to all countries and peoples of the world, in the spirit of solidarity and justice, to cooperate with Mali in searching for and retrieving these funds. We would ask our partners to follow the example of the Swiss authorities, who have just made available to the Government of Mali the necessary means to try to get back the diverted capital. To help Mali recover and repatriate the funds of the old leaders is to help the economic development of our country and to help our people socially.
The preservation of our democracy deserves the full support of the industrialised countries, and they can help to do this by restoring the diverted capital, which is in fact the fruit of the criminal plundering of the resources of the African people, who have been bled dry.
Mankind is at a decisive stage in history. All together, we must build a new international order, one with a broader and fairer outlook, a new international order founded on justice.
